       Case 1:19-cv-09964-AJN-KNF Document 51 Filed 06/19/20 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT
                                                                                                 6/19/2020
SOUTHERN DISTRICT OF NEW YORK

PETE TANGUAY and LYNN TANGUAY                           Civil Action No.: 1:19-cv-9964

                Plaintiffs/Counter-Defendants,
                                                       [Proposed] Order Dismissing Action with
         v.                                                       Prejudice

WELLSKY CORPORATION, a New York
Corporation f/k/a MEDIWARE
INFORMATION SYSTEMS, INC.,

                 Defendant/Counter-Plaintiff.


                 ORDER DISMISSING THE ACTION WITH PREJUDICE

       The matter came to the Court upon review of the Joint Motion of the parties for entry of

an order dismissing the action with prejudice, and upon notice that the parties have reached a

settlement resolving the disputes at issue in this litigation; accordingly it is ORDERED that this

action, including all claims and counterclaims, is dismissed with prejudice, with both sides

bearing their own fees and costs.


       So Ordered.

          June 19
Dated: ________________, 2020
       New York, New York                     Alison J. Nathan, United States District Judge




                                                 1
